EVAN A. EVANS, Circuit Judge.
Defendant in error, proceeding under and hy virtue of section 22, tit. 2, of the National Prohibition Act (41 Stat. 314), sought and secured an injunction restraining plaintiff in error and others from maintaining a common nuisance at 158 West Washington street, "Chicago, Ill. Subsequently proceedings were instituted to punish plaintiff in error for contempt of court for violating the injunctional.order thus entered. An appeal was taken from the injunctional order and a writ of error issued to review die judgment in the contempt case. Before hearing the appeal was dismissed, and the writ of error alone calls_ for disposition.
Nearly all of the questions submitted have been disposed of adversely to plaintiff in error by the recent decisions of this court in Lewinsohn v. U. S., 278 Fed. 421; Heitler v. U. S., 280 Fed. 703; Allen v. U. S., 278 Fed. 429; and Shore v. U. S., 282 Fed. 857.
We find no assignment of error that requires separate consideration other than the one attacking the sufficiency of the complaint. This complaint, termed “the information,” it is claimed, was unverified. The basis for this assertion is the typist’s failure to insert the name of the affiant in such verification. That one A. M. Smith signed the verification and swore to it is not denied, nor is the sufficiency of such!, verification otherwise questioned. Under these circumstances there was a valid and sufficient verification. People v. Sutherland, 81 N. Y. 1; Davidson v. Bordeaux, 15 Mont. 245, 38 Pac. 1075; Cunningham v. Doyle, 5 Misc. Rep. 219, 25 N. Y Supp. 476; Rudolf v. McDonald, 6 Neb. 163; 1 Bouvier, Law Dictionary, 158.
The judgment is affirmed.